Title: To James Madison from Louis-André Pichon, 14 November 1801
From: Pichon, Louis-André
To: Madison, James


Monsieur,Georgetown le 23. Brumaire an 10. (14. 9bre. 1801.)
A mon départ de Paris, J’ai reçu du Ministre des Relations Extérieures, la lettre dont J’ai l’honneur de vous adresser l’extrait Sous le No. 1., et dans laquelle Je Suis invité, par ce Ministre, à intervenir auprès du Gouvernement des Etats Unis en faveur des réclamations que les héritiers du feu Beaumarchais ont à exercer, contre lui, pour fournitures faites aux Etats Unis par Mr. Beaumarchais durant la guerre de 1775. La nécéssité d’obtenir Sur l’Etat de l’affaire, des renseignemens que pouvait me donner Mr. Chevallié agent des réclamans, et des considerations tirées des circonstances politiques depuis mon arrivée m’ont empêché de vous en entretenir. La copie, que J’ai l’honneur de vous adresser Sous le No. 2., d’une lettre que m’a écrit cet agent, vous montrera, Monsieur, quelle est la Situation actuelle de cette réclamation au département de la Tresorerie: et c’est Sur la détermination prise par Mr. Le Sécrétaire de ce département que Je vous prie de me permettre quelques observations que Je ferai précéder d’un exposé Succinct de l’état de la question.
La résolution de porter au débit de Mr. Beaumarchais une Somme d’un million en opposition à une balance admise et reconnue en Sa faveur par un reglement de compte obtenu, après plusieurs années de délais, en 1793. a Son origine dans la Supposition que les Etats Unis Sont autorisés à débiter le dit Beaumarchais d’une Somme d’un million, avancée aux Etats Unis par la cour de France, portée à leur débit Sous la date du 10 Juin 1776. et comprise avec d’autres Sommes dans le don gratuit; le motif de cette Supposition était que les Etats Unis ne pouvaient d’aucune maniere trouver l’emploi de cette Somme à eux attribuée, et qu’il éxistait un reçu de Beaumarchais d’une Somme pareille à lui comptée par le Gouvernement Français à une époque identiquement correspondante.
Les Etats Unis avaient longtems pressé l’ancien Gouvernement de France de leur faire connaitre l’emploi du million en question dont on ne pouvait constater le payement à leur compte, et il leur avait été constament répondu que cette Somme faisant partie d’un don il leur était indifférent de Savoir à qui elle avait été comptée. Enfin en 1793. le Ministre plénipotentiaire des Etats Unis à l’aide des dispositions hostiles qui existaient alors dans le Gouvernement contre Beaumarchais, qui était alors forcé de S’éxiler, obtint du Ministre des Relations Extérieures la délivrance du reçu Susdit par lequel, Sous la datte en effet du 10. Juin 1776. Mr. Beaumarchais reconnait avoir reçu de Mr. DeVergennes un million de livres dont il comptera au dit Mr. deVergennes. Cette transmission fut accompagnée d’une lettre de ce Ministre qui respirant les dispositions éxistantes alors contre Beaumarchais et Suppléant au Silence du reçu infere que cette piece doit décharger les Etats Unis d’autant envers ce fournisseur.
Tel est, Monsieur, l’exposé des faits Sur lesquels repose la discussion dont J’ai l’honneur de vous entretenir. Il en résulte, comme vous le verrez,
1e. qu’un reglement de compte a été arrêté à la trésorerie en 1793. reconnaissant en faveur de Mr. Beaumarchais une balance considérable.
2e. que Sur le Soupçon d’une Somme reçue par lui pour compte des Etats Unis et dont ceux ci devaient être crédités dans Son compte avec eux, le payement a été Suspendû.
3e. que les recherches dirigées par ce Soupçon ont enfin produit un reçu de Mr. Beaumarchais à Mr. de Vergennes constatant que le premier à reçu du Second une Somme d’un million pour laquelle Beaumarchais a du compter avec Mr. deVergennes.
4e. que la date du reçu coincidant avec celle du payement d’un million qui parait avoir été fait aux Etats Unis par la cour de France, et qui en Suite a été compris dans le don gratuit, les Etats Unis Se Sont crus fondés à débiter Mr. Beaumarchais de cette Somme et, par là, au moyen des intérêts depuis 1776., à diminuer d’autant ou même, à ce qu’il parait, à annéantir une balance admise en Sa faveur.
Sur ces déductions, Monsieur, vous observerez, de prime abord, que les Etats Unis, Juges dans leur propre cause, décident en leur faveur contre un citoyen étranger, et Sans aucune forme conservatoire des prétentions de celui ci, une question très importante et dans laquelle ils n’agissent que Sur des présomptions que des présomptions contraires balancent; tandis que l’évidence légale est contr’eux et toute en faveur de leur partie adverse: vous remarquerez que les Etats Unis en outre n’ayant point eu à rembourser à la france le million dont il Sagit, ils n’ont pas même le motif de l’interet à mettre en avant pour en charger Mr. Beaumarchais.
Enfin L’agent de Mr. Beaumarchais a presenté en dernier lieu à la trésorerie une lettre du Ministre des Finances de France qui constate que ce négociant à rendu, au Gouvernement Français Ses comptes pour les affaires que celui ci lui avait confiées durant la guerre. Il est dès lors constant que le million que les Etats Unis croyent avoir le droit de S’attribuer à été porté dans Ces comptes et que conformément au reçu, dont on Se fait une arme contre lui, Mr. Beaumarchais en a expliqué l’emploi à la Satisfaction de l’administration dont il l’a reçu.
Cet Etat de choses, Monsieur, constitue un des cas les plus frappans où le Gouvernement de la partie lesée Soit fondé, et par le droit des gens et par les usages, à appuyer celle ci de Sa protection. La décision qui détruit en un clin d’œil les espérances de la famille Beaumarchais, avait été Suspendue durant la mésintelligence qui a Séparé les deux Gouvernemens et qui a frappé même Sur les interets privés: le retour de l’amitié, en donnant aux principes admis dans les rapports pacifiques des nations toute leur éfficacité en faveur des citoyens français, donne aux héritiers Beaumarchais lieu d’esperer que cette détermination ne Sera point Sans appel. Il ne m’appartient pas d’indiquer quel autre mode de décision Serait conforme à la nature de la discussion et Satisferait davantage à ce que les héritiers Beaumarchais ont droit d’attendre de la Justice des Etats Unis; la délicatesse et l’équité qui dirigent leur Gouvernemt. lui en Suggereront Sans doute de très convenables et qui Satisferont pleinement aux diverses considérations qui ont motivé la démarche que J’ai l’honneur Monsieur de faire auprès de vous. Agréez, Monsieur, l’assurance de mon respect et de ma haute consideration.
L. A. Pichon
 
Condensed Translation
States that on departing Paris he received from the foreign minister a letter, an extract from which is enclosure no. 1. Current state of matter is explained in the enclosure no. 2. Observes that the U.S. decision to decrease the debt owed to Beaumarchais by one million [livres] in 1793 was based on the assumption that the amount the French Crown advanced in June 1776 was a gift. In 1793 the American minister in Paris obtained a document supporting the American interpretation from Beaumarchais’s enemies in the French foreign ministry. Urges JM to observe that the U.S. has acted as judge in its own case and decided against a foreigner on the basis of presumptions which ignore the evidence in his favor. The return of amity between the two nations gives heirs of Beaumarchais reason to hope that the decision will not be without appeal in the American judicial system.
 

   RC and enclosures (DNA: RG 59, NFL, France, vol. 1). RC in a clerk’s hand, signed by Pichon; docketed by Wagner, with his notation: “Beaumarchais’ claim.” For enclosures, see nn. 1 and 2.


   Enclosure no. 1 is an extract of a 24 Nov. 1800 letter from Talleyrand (2 pp.; in French) requesting Pichon to intervene in favor of the claims of the heirs of Pierre-Augustin-Caron de Beaumarchais for payment for supplies provided to the U.S. during the Revolution. With documentary evidence lacking to substantiate Beaumarchais’s claim that part of the money was his own and with Arthur Lee’s testimony to the contrary, Congress had refused to pay. The claim was not settled until 1835 (Arnold Whitredge, “Beaumarchais and the American Revolution,” History Today, 17 [1967]: 98–105; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 4:289–90 n. 4).


   Enclosure no. 2 is a 23 Oct. 1801 letter from J. A. Chevallié, agent of the Beaumarchais heirs, to Pichon (3 pp.; in French; docketed by Wagner as received in Pichon to JM, 14 Nov. 1801).


   Beaumarchais’s heirs had suffered a setback on 2 Nov. when the Virginia Court of Appeals ruled against them over costs related to a cargo shipped to the state of Virginia in 1778 on the Fier Roderique (Daniel Call, Reports of Cases Argued and Adjudged in the Court of Appeals of Virginia, vol. 3 of Virginia Reports Annotated, Jefferson–33 Grattan, 1730–1880, ed. Thomas Johnson Michie [Charlottesville, Va., 1902], pp. 122–80).

